DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Final Office Action in response to amendment filed on October 26, 2022. Claims 1-20 remain pending and are examined herein.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on July 28, 2022, have been fully considered but not deemed persuasive.
Claims 1-15, 17-18 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Duprex (Journal of virology 76.14 (2002): 7322-7328.) in view of Wong, (PGPUB US20180163195A1, effective filing date December 12, 2012).
Claim 1 is drawn to a virus protein gene encoding for an optical switch protein is inserted in an expressible manner in an exogenous gene-transferable region of a virus protein that has an enzyme activity, wherein the optical switch protein comprises at least two subunits, and the genes coding for each subunit are linked together by a linker, or without a linker.
Regarding claim 1, Duprex teaches a virus protein gene encoding Measles Virus RNA-Dependent RNA Polymerase (a virus protein that has an enzyme activity), with a Green Fluorescent Protein (EGFP) inserted in to the H2 variable region of the L protein of the RNA Polymerase, wherein the inserted peptide in H2 region is expressed and resulted in an RNA Polymerase that is functional and autofluorescent (i.e. inserted in an expressible manner in an exogenous gene-transferable region of a virus protein that has an enzyme activity)(Abstract).
Regarding claim 1, Duprex does not teach an optical switch protein comprising at least two subunits.
Wong teaches light-induced dimerization domains (LIDD) such as, e. g., pMag/nMag, inserted between two parts of an enzyme (split recombinase) to create an enzyme with activity that can be reconstituted by a light signal and the light-inducible dimerization ([0015] -[0032], [0246]; e.g). The light-induced dimerization protein, i.e., the optical switch protein, comprises two subunits: pMag and nMag. ([0239-0243], [0245])
Regarding claim 2, Wong teaches a flexible linker L1 (SEQ ID NO: 36, which is SGGSGSGSSGGSGT), 14-amino acid in length.
Regarding claim 3, Wong teaches the optical switch protein is Magnet (i.e., comprises two subunits: pMag and nMag).
Regarding claim 4, Wong teaches the optical switch protein pMag/nMag is modulated by blue light which is 450-495 nm wave length ([0436]).
Regarding claims 5-9, Duprex teaches the RNA polymerase, of the RNA virus Measles Virus, the “exogenous transferable region” being the region btween Ln and Lc of the L protein.
Regarding claims 10-15, Duprex teaches the viral vector, cell, etc. It is noted that claim 14 is drawn to a kit that includes a nucleic acid, but without reciting any other component. As the nucleic acid is taught in Duprex, so is the kit thus taught.
Regarding claims 17-18 and 20, Duprex teaches transfection and culturing (p. 7324). Duprex does not teaching light irradiation, which is taught in Wong.
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art, at the time of the instant application, to have applied the LIDD-mediated modulation of protein activity of Wong to the Measles Virus RNA-Dependent RNA Polymerase of Duprex, by inserting the pMag/nMag in the L protein of the RNA polymerase, thereby arriving at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of the prior art regarding the benefit of light signal modulation of viral replication. The PHOSITA would have had reasonable expectation of success given the teachings and success of the prior art.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 16 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Duprex (Journal of virology 76.14 (2002): 7322-7328.) in view of Wong, (PGPUB US20180163195A1, effective filing date December 12, 2012), and further in view of Hiramoto (Molecular Therapy 23 (2015): S2-S3).
Claim 19 is drawn to a method for producing iPS cells, comprising: infecting somatic cells with a virus or virus vector according to claim 13 that includes one or more transgenes selected from the group consisting of Oct3/4, Sox2, Klf4, l-Myc (or c-Myc), Nanog and Lin28, and culturing the infected cells under light irradiation. Claim 16 is drawn to iPS cells.
Duprex in view of Wong as discussed above teachings a light-activated measles viral vector. 
Duprex in view of Wong does not teaching using the light-activated measles viral vector in iPS induction.
Hiramoto teaches MV gene transfer vector which is nontransmissible, and can transfer multiple genes simultaneously. The MV vector which carries 5 genes (GFP, human OCT3/4, SOX2, KLF4, and L-MYC) could express these genes in various human cells successfully generated induced pluripotent stem cells.
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art, at the time of the instant application, to have applied a light-activated measles viral vector of Duprex in view of Wong to iPS induction as taught by Hiramoto, and induced stem cells by culturing under blue light to activate the viral vector, thereby arriving at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of the prior art regarding the benefit of light signal modulation of viral replication. The PHOSITA would have had reasonable expectation of success given the teachings and success of the prior art.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
Applicant argued that “the linker in Wong differs from the linker of the present invention” and went on to cite the Fig. 1 of the instant Application to support this allegation. Specifically, Applicant argued that “the linker in Wong is linking a subunit of LIDD to an N-terminal fragment of an enzyme or a subunit of LIDD to C-terminal fragment of an enzyme”, while “[I]n contrast, the linker of the instant claim 1 links one subunit of an optical switch protein to the other subunit of the optical switch protein” (Remarks, p. 6). Applicant continued that “the linker of the present invention which, for example, links a pMag subunit to an nMag subunit, is clearly distinguished from the linker of Wong, which links a pMag subunit to one fragment of a ricombinase or links an nMag subunit to one fragment of ricombinase, wherein the nMag-fragment and pMag-fragment are separately expressed.” (p.7). Applicant continued the same line of argument regarding Duprex, Wong, and Hiramoto (p.8).
These argument have been fully considered but not deemed persuasive.
Firstly, it serves to remember, claim 1 is drawn to a “virus protein gene in which a gene coding for an optical switch protein is inserted in an expressible manner in an exogenous gene-transferable region of a virus protein that has an enzyme activity, wherein the optical switch protein comprises at least two subunits, and the genes coding for each subunit are linked together by a linker, or directly linked together without a linker”.  As such, claim 1 is broad in scope in that:
1) a linker is optional (see “without a linker”, above);
2) the linker is required to link “the genes coding for each subunit”, i.e., the linker broadly encompass nucleotide sequences that links two other nucleotide sequences, that itself is not even required to encode any amino acid sequence.
Furthermore, the elements of a pMag subunit linked to a ricombinase or an nMag subunit to recombinase, are nowhere recited in ANY of the claims.
The court directs that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." See MPEP, 2111, “Claim Interpretation; Broadest Reasonable Interpretation”. 
As such, the claims are interpreted with its broadest reasonable scope, where those limitations that are disclosed in the Application but not expressed in the claims, are not incorporated.
Applicant is reminded, if it were the intention to express those limitations in the claims, the claims should be amended properly to reflect such intention.
At least for these reasons, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663